NO. 07-12-0466-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                  DECEMBER 28, 2012


                                JACQUELINE A. BAILEY,

                                                                  Appellant
                                             v.

                         TEXAS WORKFORCE COMMISSION,

                                                                   Appellee
                          _____________________________

            FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY;

        NO. C-1-CV-11-009239; HONORABLE J. DAVID PHILLIPS, PRESIDING


                                 On Motion to Dismiss


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       Appellant Jacqueline A. Bailey has filed a motion to dismiss her appeal, signed by

appellant’s attorney, based on the Texas Supreme Court’s holding in Prairie View A&M

Univ. v. Chatha, 381 S.W.3d 500 (Tex. 2012), that compliance with mandatory statutory

requirements for filing a lawsuit against governmental entities is a jurisdictional matter.

Dismissal of appellant’s appeal will not prevent her from seeking relief to which she is

entitled.

       Without passing on the merits of the case, we grant the motion to dismiss with

prejudice pursuant to Texas Rule of Appellate Procedure 42.2(a) and dismiss the appeal.
Having dismissed the appeal at appellant=s request, no motion for rehearing will be

entertained, and our mandate will issue forthwith.



                                                Per Curiam




                                            2